Case: 19-30628     Document: 00515735313         Page: 1     Date Filed: 02/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     February 5, 2021
                                  No. 19-30628
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   Dallas Staden,

                                                           Petitioner—Appellant,

                                       versus

   Troy Poret, Warden, Avoyelles Correctional Center,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:16-CV-310


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Dallas Staden, Louisiana prisoner # 522987, appeals the district
   court’s dismissal of his 28 U.S.C. § 2254 application as time barred. The
   district court granted Staden a certificate of appealability (COA) to consider




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30628      Document: 00515735313          Page: 2    Date Filed: 02/05/2021




                                    No. 19-30628


   whether he was entitled to statutory tolling of the federal limitation period
   pursuant to 28 U.S.C. § 2244(d)(2).
          Under § 2244(d)(1), a “1-year period of limitation shall apply to an
   application for a writ of habeas corpus by a person in custody pursuant to the
   judgment of a State court.” Except in circumstances not applicable in this
   case, the limitation period runs from “the date on which the judgment
   became final by the conclusion of direct review or the expiration of the time
   for seeking such review.”       § 2244(d)(1)(A).     The one-year period is
   statutorily tolled during the time that “a properly filed application for State
   post-conviction or other collateral review with respect to the pertinent
   judgment or claim is pending.” § 2244(d)(2). We review the district court’s
   findings of fact in applying § 2244(d) for clear error and its legal conclusions
   de novo. See Wilson v. Cain, 564 F.3d 702, 704 (5th Cir. 2009).
          Staden’s conviction became final on February 14, 2013, upon the
   expiration of the 90-day period for him to seek relief in the United States
   Supreme Court in connection with the direct appeal of his conviction in state
   court. Seventy-five days later, on April 30, 2013, Staden filed his application
   for postconviction relief (PCR) in the state trial court. The trial court denied
   his application and established March 3, 2014, as the return date for him to
   file an application for supervisory writs in the Louisiana appellate court.
   Staden timely filed a writ application, which the court “denied on the
   showing made.” However, the appellate court permitted Staden to file a
   corrected writ application “on or before June 3, 2014.” Staden then filed his
   corrected application on April 25, 2014.
          The district court found that the limitation period was not tolled
   under § 2244(d)(2) during the 53-day period between March 3, 2014, and
   April 25, 2014, on the ground that his writ application was not “properly
   filed,” and, as such, that Staden’s § 2254 application “was 43 days too late.”




                                          2
Case: 19-30628      Document: 00515735313          Page: 3   Date Filed: 02/05/2021




                                    No. 19-30628


   The district court’s findings in this regard were erroneous. See Leonard v.
   Deville, 960 F.3d 164, 169-73 (5th Cir. 2020). There is nothing to indicate
   that Staden’s PCR application was not “properly filed” in the Louisiana trial
   court, and, accordingly, his application tolled the limitation period under
   § 2244(d)(2) for as long as the application remained “pending.” See id. at
   168. When the Louisiana appellate court initially denied his writ application
   and expressly allowed him to file a corrected writ application by June 3, 2014,
   the court extended the time for Staden to seek review of the trial court’s
   dismissal of his PCR application. See id. at 169-70. In light of this and
   Staden’s filing of a corrected writ application by the return date established
   by the Louisiana appellate court, Staden’s “state post-conviction process
   remained in continuance and therefore pending under” § 2244(d)(2). Id. at
   170 (internal quotation marks and citation omitted).
          Based on the foregoing, we hold that the district court erred in finding
   that the limitation period was not tolled during the 53-day period between
   March 3, 2014, and April 25, 2014, the date that Staden filed his corrected
   writ application. Because only 355 days of the limitation period had elapsed
   when Staden filed his § 2254 application, we further hold that the district
   court erred in dismissing his application as untimely.
          The district court’s judgment is VACATED and the case is
   REMANDED for further proceedings consistent with this opinion.




                                          3